                        UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

STARSTONE NATIONAL INSURANCE
COMPANY,

                      Plaintiff,

v.                                                         Case No: 6:18-cv-1048-Orl-31TBS

POLYNESIAN INN, LLC, ANDREW
JAMES BICKFORD and JANE DOE, as
personal representative of the estate of
Zackery Ryan Ganoe,

                      Defendants.


                                             ORDER
       This matter comes before the Court without a hearing on the Motion to Dismiss (Doc. 29)

filed by Defendant Andrew James Bickford (henceforth, “Bickford”), the response in opposition

(Doc. 35) filed by the Plaintiff, Starstone National Insurance Company (“Starstone”), and

Bickford’s reply (Doc. 39).

       This is an insurance coverage dispute. According to the allegations of the Complaint

(Doc. 1), on April 11, 2017, Bickford and Zackery Ryan Ganoe (“Ganoe”) were attacked on the

premises of a Florida hotel owned by Defendant Polynesian Inn, LLC (the “Polynesian”). Ganoe

was murdered, and Bickford was stabbed and left for dead but survived. The Polynesian had two

insurance policies in effect when the attack occurred: a primary commercial general liability

policy issued by Northfield Insurance Company (the “Northfield CGL Policy”) and a Follow Form

Excess Liability Insurance Policy (the “Follow Form Policy”) issued by the Plaintiff, Starstone
National Insurance (“Starstone”). On July 2, 2018, Starstone filed this suit, seeking a declaration

that the Follow Form Policy does not provide coverage for the attacks on Bickford and Ganoe. 1

        Bickford seeks dismissal of the Complaint on the grounds that Starstone has failed to join

three entities that are additional named insureds under the Northfield CGL Policy – Days Inn

Worldwide, Inc., Wyndham Worldwide Corp., and Wyndham Hotel Group. (Doc. 29 at 2).

Bickford contends that he will be filing a tort suit against all three of these entities, as well as the

Polynesian., and a determination in this matter that the Northfield CGL Policy provides only

limited coverage for assault and battery claims would harm them in that future litigation. He

suggests that Starstone failed to include these entities as defendants in this suit for declaratory

relief because they, like Starstone, reside in New Jersey, and their inclusion would destroy the

Court’s diversity jurisdiction.

        Rule 19 of the Federal Rules of Civil Procedure governs joinder of indispensable parties.

It provides in pertinent part that

                (a) Persons Required to Be Joined if Feasible.

                (1) Required Party. A person who is subject to service of process
                and whose joinder will not deprive the court of subject-matter
                jurisdiction must be joined as a party if:

                (A) in that person’s absence, the court cannot accord complete relief
                among existing parties; or

                (B) that person claims an interest relating to the subject of the action
                and is so situated that disposing of the action in the person's absence
                may:

                (i) as a practical matter impair or impede the person’s ability to
                protect the interest; or


        1
         In simple terms, Starstone contends (1) that its policy does not provide coverage where
the underlying policy has what is known as a “sublimit of liability,” and (2) the Northfield CGL
Policy has such a sublimit on liability in regard to assault and battery claims



                                                   -2-
                 (ii) leave an existing party subject to a substantial risk of incurring
                 double, multiple, or otherwise inconsistent obligations because of
                 the interest.

Fed.R.Civ.P. 19(a). It seems unlikely that any of the three additional named insureds even

qualify as required parties to this dispute. Their absence is no barrier to the Court affording

complete relief among the existing parties by interpreting the limits of the Follow Form Policy.

And so far as the record discloses, none of the three have claimed any interest in either of the

policies here.

       However, this issue is moot because, as Starstone points out in its response to the instant

motion, the Northfield CGL Policy provides only limited coverage for the three additional named

insureds. Specifically, the Northfield CGL Policy provides that Days Inn Worldwide, Inc.,

Wyndham Worldwide Corp., and Wyndham Hotel Group are insured “only with respect to their

liability as grantor of a franchise” to the Polynesian. (Doc. 1-2 at 76). In his reply, Bickford

does not even argue that the claim or claims he intends to assert would fit within this limitation.

       Accordingly, it is hereby

       ORDERED that the Motion to Dismiss (Doc. 29) filed by Defendant Andrew James

Bickford is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on December 17, 2018.




                                                   -3-
